Case: 17-13169   Date Filed: 04/23/2018     Page: 1 of 6


                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                           No. 17-13169
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 5:16-cv-01523-MHH



MICHAEL K. SHARP,

                                               Plaintiff - Appellant,

versus

THE CITY OF HUNTSVILLE, AL.,
R. H. DICKEY,
Officer,
S. RODENHAUSER,
Judge,

                                               Defendants - Appellees.

                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Alabama
                     ________________________

                            (April 23, 2018)
                Case: 17-13169      Date Filed: 04/23/2018      Page: 2 of 6


Before JULIE CARNES, EDMONDSON, and HULL, Circuit Judges.



PER CURIAM:



       Michael Sharp, proceeding pro se, * appeals the district court’s dismissal of

his 42 U.S.C. § 1983 civil action against Municipal Court Judge S. Rodenhauser,

Officer R. H. Dickey, and the City of Huntsville, Alabama (“City”). Briefly stated,

this appeal arises from a municipal traffic court proceeding in which Sharp was

declared guilty of running a red traffic light. The district court’s dismissal order

presents a thoughtful analysis of the case. No reversible error has been shown; we

affirm.



                                              I.



       Sharp alleges that Judge Rodenhauser violated his constitutional rights by

(1) denying Sharp’s request for a jury trial, (2) adjudicating Sharp guilty despite

having determined that the color of the traffic light as shown in the dash cam video

was “inconclusive,” and (3) by commenting that “whenever an officer’s testimony

contradicts that of the citizen, the officer’s word is taken for granted.”

*
  We construe liberally pro se pleadings. Tannenbaum v. United States, 148 F.3d 1262, 1263
(11th Cir. 1998).
                                              2
                 Case: 17-13169   Date Filed: 04/23/2018   Page: 3 of 6


      The district court determined that Sharp’s claims against Judge Rodenhauser

were barred by judicial immunity. Because Sharp was proceeding in forma

pauperis in district court, the district judge dismissed sua sponte Sharp’s claim for

failure to state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

      We review de novo a district court’s dismissal under 28 U.S.C.

§ 1915(e)(2)(B)(ii), viewing the allegations in the complaint as true. Alba v.

Montford, 517 F.3d 1249, 1252 (11th Cir. 2008). A district court’s grant of

judicial immunity is also reviewed de novo. Smith v. Shook, 237 F.3d 1322, 1325

(11th Cir. 2000).

      “Judges are entitled to absolute judicial immunity from damages for those

acts taken while they are acting in their judicial capacity unless they acted in the

clear absence of all jurisdiction.” Sibley v. Lando, 437 F.3d 1067, 1070 (11th Cir.

2005) (quotation omitted). “This immunity applies even when the judge’s acts are

in error, malicious, or were in excess of his or her jurisdiction.” Id. In determining

whether a judge acted within his judicial capacity, we consider whether the act

(1) “constituted a normal judicial function;” (2) “occurred in the judge’s chambers

or in open court;” (3) “involved a case pending before the judge;” and (4) whether

“the confrontation arose immediately out of a visit to the judge in his official

capacity.” Id.




                                           3
                 Case: 17-13169   Date Filed: 04/23/2018   Page: 4 of 6


      Here, Judge Rodenhauser acted clearly within his judicial capacity in

denying Sharp’s request for a jury trial and in making statements about evidence

and about witness credibility. Each of the complained-of acts constituted a normal

judicial function, occurred in open court, and pertained to a case then-pending

before Judge Rodenhauser. Moreover, each of the alleged acts occurred during the

course of Sharp’s traffic court proceedings: proceedings over which Judge

Rodenhauser had subject matter jurisdiction. Judge Rodenhauser, thus, did not act

in the “clear absence of all jurisdiction.”

      Judge Rodenhauser is entitled to absolute judicial immunity. The district

court dismissed properly Sharp’s claims against Judge Rodenhauser.



                                              II.



      Sharp also appeals the district court’s dismissal -- pursuant to Fed. R. Civ. P.

12(b)(6) -- of his claims against the City and against Officer Dickey for failure to

state a claim.

      We review de novo a district court’s dismissal for failure to state a claim,

accepting all properly alleged facts as true and construing them in the light most

favorable to the plaintiff. Butler v. Sheriff of Palm Beach Cnty., 685 F.3d 1261,

1265 (11th Cir. 2012).


                                              4
               Case: 17-13169      Date Filed: 04/23/2018     Page: 5 of 6


      A complaint must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In addition to

containing well-pleaded factual allegations, complaints must also meet the

“plausibility standard” set forth by the Supreme Court in Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007), and in Ashcroft v. Iqbal, 556 U.S. 662 (2009).

This plausibility standard requires that a complaint contain “sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Iqbal, 129 S. Ct. at 1940. “[A] formulaic recitation of the elements of a cause of

action will not do.” Twombly, 127 S. Ct. at 1965.

      About Sharp’s claims against the City, Sharp appears to allege that the City

violated his rights (1) by failing to produce contact information for a witness to the

charged traffic violation; and (2) by engaging in “systemic complicity,” in which

the City, the traffic court, and the police department conspired to generate revenue

from traffic violations.

      To impose section 1983 liability on the City (as opposed to employees of the

City), Sharp must show these things: (1) a violation of his constitutional rights; (2)

that the City had a custom or policy that was deliberately indifferent to that

constitutional right; and (3) a causal link between the City’s policy or custom and

the violation. See McDowell v. Brown, 392 F.3d 1283, 1289 (11th Cir. 2004).

Construed liberally, Sharp’s complaint contains no allegations either that the City


                                            5
               Case: 17-13169     Date Filed: 04/23/2018   Page: 6 of 6


had a deliberately indifferent custom or policy or that the alleged constitutional

violations were caused by such a custom or policy. Sharp has, thus, failed to state

a claim for relief against the City.

      The district court also dismissed properly Sharp’s claim against Officer

Dickey for failure to state a claim. Sharp alleged that Officer Dickey provided

perjured testimony at Sharp’s trial. Police officers, however, are entitled to

absolute immunity from liability under section 1983 for their testimony during

trials, even if the officer is alleged to have committed perjury. Jones v. Cannon,

174 F.3d 1271, 1281, 1286 (11th Cir. 1999) (noting that the penalty for false

testimony is a potential prosecution for perjury).

      AFFIRMED.




                                          6